     Case 1:11-cr-00194-WMS-HBS Document 240 Filed 05/14/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

       v.                                                       DECISION AND ORDER
                                                                    11-CR-194S
NIKITA BURT,

                            Defendant.


       On April 21, 2020, Defendant Nikita Burt moved to terminate the remaining period

of his supervised release—approximately 14 months—under 18 U.S.C. § 3583 (e)(1).

(Docket No. 237.) He contends that termination of his supervised release period is

warranted because he has maintained gainful employment, tested negative for controlled

substances, and has remained arrest-free.        (Affirmation of Michael M. Blotnik, Esq.

(“Blotnik Aff.”), Docket No. 237, ¶¶ 9-11, 15.)      It is further represented that Burt’s

probation officer supports his request for early termination. (Id. ¶ 8.) In reality, however,

both the probation officer and the government oppose Burt’s request. (Docket No. 239.)

For the reasons below, Burt’s motion is denied.

       A court may terminate a term of supervised release and discharge a defendant at

any point after the defendant has served one year of supervised release. See 18 U.S.C.

§ 3583 (e)(1). But the court may do so only if it is satisfied that termination of supervised

release is warranted by the defendant’s conduct and the interest of justice, after

consideration of the relevant factors in 18 U.S.C. § 3553 (a). Id. Early termination may

be appropriate, for example, to “account for new or unforeseen circumstances,” which

may include a defendant’s exceptionally good behavior, that makes the imposed term of

                                             1
     Case 1:11-cr-00194-WMS-HBS Document 240 Filed 05/14/20 Page 2 of 4




supervised release “either too harsh or inappropriately tailored to serve” the general goals

of sentencing.    United States v. Lussier, 104 F.3d 32, 36 (2d Cir. 1997).            New or

changed circumstances, however, are not required. See United States v. Parisi, 821

F.3d 343, 347 (2d Cir. 2016).

       Having considered the relevant factors in 18 U.S.C. § 3553 (a), this Court finds

that termination of Burt’s term of supervised release is not warranted and would not be in

the interest of justice. Burt received a 60-month term of imprisonment for possessing

with intent to distribute and distribution of 28 grams or more of crack cocaine. His offense

conduct involved him selling 50.5 grams of crack cocaine to a confidential source on two

occasions. This is serious criminal conduct that warrants the full 4 years of supervised

released imposed at sentencing.

       This Court is also troubled by several inaccuracies in Burt’s motion. Contrary to

his representation to his lawyer that his probation officer “is in favor” of his motion (Blotnik

Aff., ¶ 8), she in fact opposes it on multiple grounds. And contrary to the representations

that Burt has maintained gainful employment (Blotnik Aff., ¶¶ 9, 10) and refrained from

using controlled substances (Blotnik Aff., ¶¶ 10, 15), Burt was, according to his probation

officer, unemployed between March 2018 and June 2019 and reported other questionable

off-the-books employment, and twice tested positive for marijuana use, most recently on

March 6, 2020, just weeks before filing his motion. Burt’s performance on supervision

has therefore not been as successful as he represents.




                                               2
     Case 1:11-cr-00194-WMS-HBS Document 240 Filed 05/14/20 Page 3 of 4




       Finally, whatever success Burt has achieved while on supervision by way of

employment and generally good behavior is not enough to warrant termination of

supervision.   See, e.g., United States v. Fenza, No. CR 03-0921 (ADS), 2013 WL

3990914, at *2 (E.D.N.Y. Aug. 2, 2013) (“Full compliance with the terms of supervised

release is what is expected of a person under the magnifying glass of supervised release

and does not warrant early termination.”); United States v. Jimenez, Nos. 99 Cr. 1110-02,

99 Cr. 1193-04, 2012 WL 3854785, at *1 (S.D.N.Y. Sept. 5, 2012) (“A defendant’s faithful

compliance with the terms of his supervision does not, by itself, entitle him to modification

or termination of his term of supervised release.”); United States v. Medina, 17 F. Supp.

2d 245, 247 (S.D.N.Y. 1998) (finding that “unblemished” conduct alone is insufficient to

warrant the termination of supervised release, “since, if it were, the exception would

swallow the rule.”); see also United States v. Finkelshtein, 339 F. Supp. 3d 135, 136

(W.D.N.Y. 2018) (“Simply complying with the terms of a probationary sentence and not

reoffending does not generally constitute the type of extraordinary circumstances

justifying early termination of probation.”); United States v. Rusin, 105 F. Supp. 3d 291,

292 (S.D.N.Y. 2015) (“Early termination [of probation] is not warranted where a defendant

did nothing more than that which he was required to do by law.”).

       Consequently, in the absence of any compelling circumstances, this Court finds

that the nature and circumstances of the offense, the seriousness of Burt’s criminal

conduct, and the continuing interests of deterrence counsel in favor of maintaining Burt’s

supervised release. His motion for early termination is therefore denied.




                                             3
    Case 1:11-cr-00194-WMS-HBS Document 240 Filed 05/14/20 Page 4 of 4




      IT HEREBY IS ORDERED, that Defendant’s Motion for Early Termination of

Supervised Release (Docket No. 237) is DENIED.

      SO ORDERED.



Dated: May 14, 2020
       Buffalo, New York
                                                    s/William M. Skretny
                                                  WILLIAM M. SKRETNY
                                                 United States District Judge




                                        4
